Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as noted in the prior Office action mailed 21 December 2020, each of claims 2, 3 and 9 defined patentable subject matter.  Independent claims 1, 13 and 19 correspond to these claims.  The closest prior art is considered to be Delacourt as well as Weber et al and Park et al.  It is noted that the combination of these references fails to teach the features of claims 2, 3, and 9 as noted previously on the record.  Further, the disclosure of Sato et al (US 2016/0177459) is noted as showing the use of a hydrophobic microporous layer in an electrolysis cell to prevent electrode flooding.  It is noted however, that Sato et al relate to electrolytic hydrogenation reactions as opposed to carbon dioxide reduction reactions.  Kamai et al relates to an electrolytic device for separation of carbon dioxide from a gas mixture and thus does not teach carbon dioxide reduction.  Kamai et al teaches the use of a hydrophobic microporous layer, but fails to teach the noted features of claims 2, 3, and 9.  Additionally, the claims of copending application 16/560,082 (published as US 2020/0002824) are noted, however, each of claims 1, 13 and 19 recite a feature not obvious over the claims of the ‘082 application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796